Citation Nr: 1820309	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to September 1974, to include service in the Republic of Vietnam (hereinafter "Vietnam").

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case in May 2014 to the Agency of Original Jurisdiction (AOJ) to obtain a VA addendum opinion to supplement a VA examination completed in March 2011.  The AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. West, 287 F.3d 1377 (2002).  
 
The Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a January 2014 videoconference hearing.  A transcript is of record.  The VLJ left the record open to allow the Veteran to submit additional nexus evidence which he promptly submitted after the hearing.  38 U.S.C. § 7104 (2012); 38 C.F.R.  § 20.709 (2017).

In June 2014, the Veteran submitted an expedited processing request indicating that he did not have additional relevant evidence to submit and waiving his right to have additional evidence considered by the AOJ on remand.  This matter now returns to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral sensorineural hearing loss.

2.  The Veteran was exposed to hazardous noise in service. 

3.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after separation from service. 

4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

5.  The Veteran's bilateral sensorineural hearing loss is not etiologically related to active service.

6.  The Veteran experienced symptoms of tinnitus in service and since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

2.  In affording the Veteran the benefit of the doubt, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.3159(b).  Here, the AOJ issued pre-adjudicatory notice to the Veteran in December 2010 which satisfied the duty to notify. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.  § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, service personnel records and VA treatment records were obtained.  The Veteran's private treatment records are also of record.  A VA examination and addendum opinion were provided in March 2011 and June 2014 respectively.  As discussed below, the examination and the addendum opinion, taken together, are adequate to decide the claim. 

For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

II.  Service Connection

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease that was incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss is a disability for VA purposes when one of the following conditions are met: (1) an auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; (2) auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or (3) Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss). 
In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units.  The military followed suit in November 1967.  Since the current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hertz, 10 decibels to the findings at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the finding at 4000 Hertz.

Certain chronic diseases may be service connected on a presumptive basis if they manifested to a compensable degree within a specified period of time post-service.  In such cases, evidence of a medical nexus is not required.  Bilateral hearing loss and tinnitus are included as organic diseases of the nervous system, and they may be service connected if they manifested to a degree of at least 10 percent within one year following service.  38 U.S.C. §§ 1101(B)(3), 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.  If chronicity is not established in service or in the presumptive period, a continuity of symptoms after discharge can support a claim where a disability was otherwise noted in service.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir 2013) (finding continuity of symptoms only satisfies the nexus requirement if the claimed disability is a chronic disability listed under 38 C.F.R. § 3.309(b)).  If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107; 28 C.F.R.  § 3.102; Gilbert, 1 Vet. App. 49.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral sensorineural hearing loss because his current hearing loss was caused by noise exposure during active service.

The medical evidence of record shows that the Veteran currently has bilateral sensorineural hearing loss that is considered disabling for VA purposes.  In October 2010, audiometric tests revealed mild sensorineural hearing loss at 4000 Hertz in the Veteran's right ear and mild/severe sensorineural hearing loss at 3000/4000 Hertz in his left year.  The Veteran's speech recognition score was excellent in both ears.  In March 2011, a VA examination found moderate sensorineural hearing loss at 4000 Hertz in the right ear and mild/severe sensorineural hearing loss at 3000/4000 Hertz in the left ear.  Accordingly, the Veteran meets the first element of service connection for bilateral hearing loss. 

A review of the Veteran's DD-214 shows that his military occupational specialty at the time of separation was Security Specialist.  The Veteran reported that while serving in Vietnam he was exposed to excessive gunfire without hearing protection as well as a series of explosions at a munitions storage area at Cam Ranh Bay on and around August 25, 1971.  The Veteran is competent to report incidences of noise exposure in service because they are observable by his senses and part of his personal experience.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Moreover, they are consistent with the circumstances of his service.  38 U.S.C. § 1154(a).  Accordingly, the Veteran meets the second element of service connection for bilateral sensorineural hearing loss. 

Unfortunately, the Veteran is not entitled to service connection because the record lacks competent, credible and probative evidence that he experienced hearing loss in service or that hearing loss manifested to a compensable degree within the required presumptive period.  Further, the record does not show that the Veteran experienced a continuity of symptomatology since service.  

While not conclusive, the Veteran's enlistment and separation audiograms reveal normal audiometric thresholds bilaterally at entry into service and upon separation from service.  Furthermore, the Veteran did not seek treatment for hearing loss during service or within one year after separation.  

The Board notes that at his January 2014 hearing, the Veteran testified that he did not recall being examined for hearing upon separation and that, prior to separation, he recalls telling someone "something" about how his "hearing is still screwed up."  In addition, on his April 1974 Report of Medical History, provided at his separation examination, the Veteran marked "Don't Know" to having "Hearing Loss."  However, this evidence is inconsistent with and outweighed by additional evidence of record.  Specifically, the Veteran's service treatment records contain an audiogram conducted at separation on April 1974 that indicates the Veteran's hearing was within normal limits and that there was no threshold shift when compared to his enlistment audiogram and an audiogram conducted in on a prior separation exam in 1969.  The Veteran is competent to report experiences observable by his senses, including his understanding as to whether he is experiencing hearing loss.  However, he is not competent to provide a diagnosis or lack thereof for hearing loss as this requires specialized medical training and knowledge, as well as audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  For this reason, the audiograms are highly probative as to whether hearing loss actually occurred. 

Furthermore, upon separation from service, the Veteran made an application for compensation for disabilities incurred in service that did not include hearing loss.  This suggests to the Board that there was no pertinent hearing loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, it is reasonable to expect that when a veteran takes action regarding other claims, the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  This contemporaneous evidence outweighs and is more probative than assertions, voiced years after separation, that hearing loss is related to a period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Accordingly, the lay and medical evidence of record indicates that the Veteran did not experience hearing loss in service or to a compensable degree within one year following service. 

The record also lacks evidence that there was a continuity of disease symptoms shown after discharge.  38 C.F.R § 3.303(b); Walker, 708 F.3d at 1338.  It appears the Veteran did not seek any treatment for hearing loss until 2010, 35 years after service.  The passage of many years between discharge from active service and medical documentation of a claimed disability is one factor the Board may consider as evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

At his January 2014 hearing, the Veteran asserted that he made repeated attempts to seek treatment from VA prior to 2010, and that he was turned away because he did not have a service-connected disability.  He further asserted that he was never directed to the VA Regional Office to submit a claim for service connection.  However, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation when he applied for benefits in 1974.  Thus, his inaction regarding a claim for hearing loss over a period of 35 years, when viewed in the context of his action regarding other claims for compensation, reasonably suggests that that he did not suffer from hearing loss over the intervening period of time.  Additionally, the Veteran had repeated interaction with VA since separation, including by way of an application for dental treatment in 1975, appointing a Veterans Service Organization as his representative in 1975, and submitting multiple birth and marriage certificates.  It stands to reason that he understood how to contact the VA if he had inquiries about service connection for additional disabilities. 

Even if the Board accepts the Veteran's explanation for why he did not seek treatment over the past 35 years, the only evidence of record that the Veteran suffered from bilateral hearing loss since service are his own present-day assertions.  There are no lay statements from the Veteran's friends or family indicating that they knew about the Veteran's hearing difficulties, and there are no records indicating the Veteran sought any treatment or raised any concern about his hearing difficulties.  To the contrary, in his August 2010 Agent Orange examination, the Veteran specifically denied having hearing loss.  His first reported complaint of hearing loss was in September 2010. 

The Veteran's assertion of continuity of symptomatology since service, in the absence of medical treatment, is not on its face incredible.  Rather, it must be weighed in light of other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); King v. Shinseki, 700 F.3d (Fed. Cir. 2012).  The Board can weigh a claimant's lay statements against the absence of contemporary medical evidence as long as it establishes a proper foundation for why the absence weighs against the claim.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  Here, the Veteran's lay statements about his experience with hearing loss and his attempts to reach out to VA are outweighed by the lack of medical evidence coupled with evidence about the Veteran's interactions with VA over the years.  For these reasons, the Board concludes that the assertions of hearing loss since service are not credible.  

Accordingly, the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss on a presumptive basis.  The evidence of record weighs against a finding that the Veteran suffered from bilateral hearing loss during service and within one-year following service.  Further, there is insufficient evidence that the Veteran experienced a continuity of symptomatology in the years between active service and the date that he brought his claim. 

Failure to establish service connection on a presumptive basis does not prevent doing so on a direct basis if there is otherwise a nexus between the Veteran's current disability and his in-service noise exposure.  However, here, the medical opinions of record do not support the Veteran's claim that his bilateral hearing loss disability is related to service.  

Following a March 2011 VA examination, the VA examiner determined that the Veteran's bilateral sensorineural hearing loss is less likely than not related to service because the Veteran's enlistment and separation audiograms in 1966 and 1974 respectively were within normal limits and hearing loss is not known to have a delayed onset.  The VA examiner noted that the Veteran was diagnosed with bilateral serous otitis media in service in May 1971 after complaining of "hearing" and "pressure" in his ears.  This did not appear to affect his opinion. 

The same VA examiner was asked to reconsider his determination following an additional examination in December 2013 in which a private audiologist opined that the Veteran's in-service noise exposure may have contributed to his hearing loss, and in light of the Veteran's lay statements about in-service noise exposure.  In his June 2014 addendum opinion, the VA examiner reiterated that the Veteran's hearing loss was less likely than not incurred in or caused by the Veteran's service.  He explained that the noise exposure the Veteran endured had the potential to cause auditory damage; however, susceptibility to noise trauma varies greatly from one individual to another.  He noted that the private audiologist did not have access to the Veteran's service records which note that the Veteran's hearing was normal by puretone audiometry in both ears when he separated from service. The examiner reiterated that hearing loss from noise trauma occurs immediately and is not known to have a delayed onset for weeks, months or years after exposure.  In addition, he noted that there are no records showing hearing loss until decades after separation.  As such, the examiner opined that the Veteran's hearing loss is less likely than not related to his in-service noise exposure.   
 
Pursuant to the May 2014 remand directives, the VA examiner also addressed apparent fluctuations in the Veteran's hearing acuity testing in service.  He explained that there appeared to be a standard shift in hearing sensitivity from 1966 to 1969 and 1974, but this apparent shift is misleading because the exam from 1966 was conducted under ASA standards while the latter two were conducted under ISO standards.  After completing the necessary conversions, it was evident that there were no significant changes in hearing sensitivity from 1966 to 1969 and then in 1974 and, thus, despite the Veteran's exposure to excessive noise in the military, his hearing sensitivity remained stable.

Where medical opinions conflict, the Board may favor one medical opinion over another if the Board offers an adequate statement of reasons or bases.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assigning probative weight to a medical opinion, the Board must consider whether it is: (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough, detailed and definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9   (2000).  

The March 2011 and June 2014 opinions, taken together, are adequate to address the Veteran's claim for hearing loss.  They are predicated on a review of the claims file and the medical records contained therein, they include a description of the Veteran's history of noise exposure, and they contain an adequate medical opinion along with reasons and bases for the opinion rendered.  Accordingly, the VA opinions are entitled to great probative weight. 

By contrast, the December 2013 private opinion is inadequate because it did not consider all the relevant evidence of record.  Specifically, it did not consider or address the Veteran's service treatment records and, thus, its conclusion that the Veteran's hearing loss may be related to service was made with no knowledge of the Veteran's actual hearing capability in service or at separation.  Nieves-Rodriguez, 22 Vet. App. at 304 ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.").  

Furthermore, the private examiner's conclusion is speculative and, as such, does not provide a sufficient degree of certainty required to constitute an adequate medical opinion.  The opinion that the Veteran's hearing loss may be related to service implies that it also may not be related to service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, the private examiner offers no supporting analysis or rationale to explain why a firm opinion cannot be provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Jones v. Shinseki, 23 Vet. App. 382 (2010).  A mere conclusion without an underlying rationale is of no probative value.  Miller v. West, 11 Vet. App. 345 (1998).  

Finally, nothing in the record indicates that the Veteran met with the private examiner other than for this examination and opinion.  There is no evidence of a lengthy treating relationship that would lend more weight to the opinion.  Accordingly, the December 2013 private opinion is not probative with regard to the issue of nexus.  Given the foregoing, the Board favors the VA examination and addendum opinion over the 2013 private opinion and finds that the Veteran's current bilateral hearing loss is not related to service. 

The Board acknowledges the Veteran's belief that he experienced hearing loss during and since service and that he is capable of reporting his personal observations concerning his diminished hearing acuity.  See Layno, 6 Vet. App. at 469.  Indeed, a Veteran is competent to report observable symptomatology of an injury or illness.  However, without medical training, he is not competent to diagnose complex medical matters including whether he has sufficient hearing impairment to qualify as a disability for VA compensation purposes and to etiologically relate his claimed diminished hearing to service.  See Jandreau, 492 F.3d at 1377 n.4; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance J., concurring).  

The Board finds that the weight of the competent evidence demonstrates that the Veteran's bilateral hearing loss was neither incurred in nor related to active service.  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral hearing loss disability is denied.  38 U.S.C.  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990). 

Tinnitus

The Veteran contends that he has tinnitus due to acoustic trauma he sustained in service.  

Tinnitus is a unique disability, as it is defined as being subjective, with its diagnosis generally determined by whether a lay person claims to experience it.  See Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary [hereinafter DORLANDS] 1714 (28th ed. 1994)); DORLANDS, 1956 (31st ed. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature," and it is capable of lay observation.  With specific regard to tinnitus, a veteran is competent to testify to in-service acoustic trauma, in-service symptoms, and post-service symptoms because "ringing in the ears is capable of lay observation."  Barr v. Nicholson, 21. Vet. App. 303, 309 (2007);  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Veteran is competent to provide a diagnosis and the causal link or nexus to service.

Here, the Veteran reports having experienced ringing in his ears following the explosions at Cam Ranh Bay in 1971 and continuously since service.  Additionally, in his October 2010 audiology consult, he reported having periodic bilateral ringing in his ears. 
The Veteran's medical records indicate that the Veteran denied experiencing tinnitus during his Agent Orange examination in August 2010 and then again in September 2010.  Nevertheless, in his March 2011 VA examination in which the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, the VA examiner noted that tinnitus is as likely as not a symptom associated with the hearing loss and that the Veteran reported his tinnitus was not constant.  The Veteran has since maintained that he experiences tinnitus.  Based on the foregoing, the Board finds that the Veteran currently suffers from tinnitus.

The VA examiner opined that both the Veteran's hearing loss and his tinnitus are not related to his in-service noise exposure, but given the unique nature of tinnitus that allows for lay diagnosis, the Board attributes significant probative weight to the Veteran's reports that he experienced tinnitus during service and since separation.  Accordingly, the Board finds that the evidence as to service connection for tinnitus is in equipoise and resolves all reasonable doubt in favor of the Veteran.  Jandreau, 492 F.3d at 1377 n.4.  The claim for service connection for tinnitus is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


